DETAILED ACTION
	In Reply filed on 12/18/2020 Claims 1- 7 are pending. Claims 1- 5 are withdrawn based on restriction requirement. Claim 6 is currently amended. Claims 6- 7 are considered in the current Office Action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1- 5 directed to an invention non-elected without traverse.  Accordingly, claims 1- 5 been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Limitations following the term “may” in the claims are interpreted as optional.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Melick on 03/09/2021.


	
	Cancel Claims 1- 5.

	Claim 6 page 4 line 3 replace “these groups” with “R1 and R2”
	Claim 6 page 4 line 13 replace “these groups” with “any of the groups of R7 and R8”
Claim 6 page 4 line 17 replace “these groups” with “R9, R10, and R11”
Claim 6 page 5 line 8 replace “these groups” with “R1”
Claim 6 page 5 last line replace “these groups” with “R13 to R21”

Allowable Subject Matter
Claims 6- 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method for producing a composite material, comprising the steps of: placing a fibrous material in a mold; impregnating the fibrous filler with a polymerizable composition comprising a cycloolefin monomer, a metathesis polymerization catalyst, a radical generator, a diisocyanate compound, and a polyfunctional (meth)acrylate compound; wherein the metathesis polymerization catalyst is a compound represented by general formula (5) or general formula (6).
The closest prior art document US 2012/0088879 A1 (“Yoshiwara”) teaches the features of claim 1 as described in the Non-Final Office Action filed on 09/22/2020. Yoshiwara does teach ruthenium carbene complex catalysts for metathesis polymerization (Abstract, [0031, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEITH S SHAFI/            Primary Examiner, Art Unit 1744